                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN FOLINO,                                   )
                                               )
                       Plaintiff,              )        Civil Action No. 17-1584
                                               )
               v.                              )        Judge Cathy Bissoon
                                               )
MICHAEL HINES and                              )
ALISON LY,                                     )
                                               )
                       Defendant.              )

                                MEMORANDUM AND ORDER

       Pending before the Court is the Motion for Sanctions Against Defendant Alison Ly

(hereinafter “Sanctions Motion,” Doc. 22) filed by Plaintiff John Folino (“Folino” or “Plaintiff”)

and the Response in Opposition (hereinafter “Response,” Doc. 26) of Defendant Alison Ly

(“Defendant Ly”). For the reasons that follow, Plaintiff’s Sanctions Motion will be GRANTED.

                                       I. MEMORANDUM

   A. BACKGROUND

       Plaintiff initiated this suit under the Computer Fraud and Abuse Act, 18 U.S.C. § 1030,

against 13 John Doe Defendants in December of 2017, after his personal e-mail account was

accessed without his permission. (Plaintiff’s Complaint at ¶¶ 15, 28, Doc. 1.) After the Court

granted Plaintiff’s Motion for Expedited Discovery (Doc. 5) to uncover the personal identifying

information of the John Doe Defendants, on February 6, 2018, Plaintiff filed an Amended

Complaint against the named Defendants, Michael Hines and Alison Ly. (Plaintiff’s Amended

Complaint, hereinafter “Amended Complaint,” Doc. 6). Plaintiff seeks damages caused by the

unauthorized access to his e-mail. (Id. at ¶ 35.)




                                                    1
       Defendant Ly was afforded additional time—until April 6, 2018—to respond to the

Amended Complaint, but she did not do so. (Doc. 12.) The Court held a telephone conference

on September 18, 2018 (Doc. 19), during which counsel for Defendant Ly and Plaintiff 1

explained that those parties had executed a Settlement and Tolling Agreement (hereinafter,

“Settlement Agreement,” Doc. 23-2). The terms and effect of the Settlement Agreement were

contested, and the Court invited the parties to file any motions necessary to resolve those issues

by October 15, 2018. (Doc. 20.) On that date, Plaintiff filed his Sanctions Motion. (Doc. 22.)

       In the Sanctions Motion, Plaintiff states that shortly after the Amended Complaint was

served on Defendant Ly, her attorney stated she “had no involvement in or knowledge of any

hacking of Mr. Folino’s computers.” (Id. at ¶ 7.) In light of these representations and the

prevalence of remote hacking through a third-party computer, Plaintiff agreed to settle the case

against Defendant Ly in exchange for the ability to examine her computers to gather evidence

and confirm her representations. (Id. at ¶¶ 8–9.) The Settlement Agreement formalizing these

terms was executed by Defendant Ly and Plaintiff on April 27, 2018. (Id. at ¶ 14.)

       Plaintiff retained an expert to conduct the examination of Defendant Ly’s computers (Id.

at ¶ 15; Expert Report of Jason Brannon, hereinafter “Forensic Examination Report,” Doc. 23-

3.). Three devices—two iPads and a laptop computer (the “Devices”)—were examined on July

9, 2018. (Affidavit of Lucy E. Hill, Esq., hereinafter “Hill Aff.,” at ¶ 12, Doc. 23.) The Forensic

Examination Report revealed that on April 26, 2018, the two iPads were both wiped of all data

when a factory reset was performed. (Forensic Examination Report at 4). The computer had

also been wiped of all active data. (Id.) The forensic examination team determined that it is not



1
  Defendant Michael Hines filed his Answer to the Amended Complaint on April 24, 2018.
(Doc. 16.) As such, while his counsel was aware of the status conference, counsel elected not to
attend.
                                                 2
possible to recover the data on any of the Devices. (Doc. 23-4 at 1.) Without the data, Plaintiff

contends it is not possible to verify Defendant Ly’s claims that she was not involved in the

hacking, to trace any potential third-party hacker, or to determine whether the hacking is related

to other litigation involving Plaintiff. (Sanctions Motion at 19.)

          On August 20, 2018, after receiving the Forensic Examination Report, Plaintiff’s counsel

sent a letter to Defendant Ly’s counsel demanding an explanation for the lack of data on her

Devices. (Doc. 23-5 at 1.) Plaintiff’s letter stated that unless a truthful explanation was

provided, sanctions would be pursued. (Id. at 2.) Plaintiff avers that no explanation has been

given. (Hill Aff. at ¶ 22.)

          In her Response, Defendant Ly denied hacking Plaintiff’s computer and stated any

connection of her IP address with any hacking “is a result of fraud, deceit, and artifice by third

parties or erroneous information.” (Response at ¶ 5.) Defendant Ly also denied wiping the hard

drive, resetting the iPads, or committing any spoliation of evidence. (E.g., id. at ¶¶ 16, 17, 20.)

Plaintiff admitted that the Devices were in her home but avers that she lacks the ability to destroy

the data on them. (Id. at ¶ 21.)

    B. ANALYSIS

          In his Sanctions Motion, Plaintiff seeks default judgment and imposition of costs and fees

against Defendant Ly for spoliation of evidence. (Sanctions Motion at ¶¶ 30–43.) Because the

evidence at issue is electronically stored information, Federal Rule of Civil Procedure (“Rule”)

37(e) provides the framework for considering whether sanctions are appropriate. 2 The Rule

states:




2
  The Court, of course, also has inherent authority to sanction, but finds that in this case Rule 37
provides the strongest basis for the sanctions imposed. See Clientron Corp. v. Devon IT, Inc.,
                                                  3
               “If electronically stored information that should have been
               preserved in the anticipation or conduct of litigation is lost because
               a party failed to take reasonable steps to preserve it, and it cannot
               be restored or replaced through additional discovery, the court:

               (1) upon finding prejudice to another party from loss of the
               information, may order measures no greater than necessary to cure
               the prejudice; or

               (2) only upon finding that the party acted with the intent to deprive
               another party of the information’s use in the litigation may:

               (a) presume the lost information was unfavorable to the party;
               (b) instruct the jury that it may or must presume the information
               was unfavorable to the party; or
               (c) dismiss the action or enter a default judgment.”

See also Bull v. United Parcel Service, Inc., 665 F.3d 68, 73–74 (3d Cir. 2012) (“Spoliation

occurs where: the evidence was in the party’s control; the evidence is relevant to the claims or

defenses in the case; there has been actual suppression or withholding of evidence; and, the duty

to preserve was reasonably foreseeable to the party.”). The decision of whether to impose

sanctions is within the sound discretion of this Court. McLaughlin v. Phelan Hallinan &

Schmieg, LLP, 756 F.3d 240, 248–49 (3d Cir. 2014); Bull, 665 F.3d at 72–73 (“Sanctions for

spoliation of evidence are reviewed for an abuse of discretion.”).

       The factual findings necessary to warrant action by the Court are made easily. First, the

lost data on the Devices “should have been preserved in the anticipation or conduct of litigation.”

On March 27, 2018, Defendant Ly, through her attorney, accepted Plaintiff’s offer to negotiate a

settlement “if Defendant Alison Ly cooperates with a forensic investigation of all computers

(including tablets, iPads, etc.).” (Doc. 23-1 at 2.) The iPads were wiped of all data on April 26,

the day prior to Defendant Ly’s execution of the Settlement Agreement, in which she agreed to



894 F.3d 568, 577 n.4 (3d Cir. 2018) (stating the preferred course is for district courts to use
statutory or rule-based sanctions where they are adequate).
                                                  4
examination of the Devices to verifying her denials that “she or any person in her household”

intentionally accessed Plaintiff’s computer. (Settlement Agreement at 1–2.) Access to the lost

data was the most important information to Plaintiff in this litigation, and his offer to settle was

“contingent” on obtaining it. (Doc. 23-1 at 4.) Second, Plaintiff’s forensic expert determined

that the information could not be recovered from the Devices. (Doc. 23-4 at 2.) There is no

other source of the information.

       Next, the Court must determine whether Defendant Ly acted with “intent to deprive”

Plaintiff of the information on the Devices. When electronically stored evidence is lost, but a

plausible, good faith explanation is given as to how the evidence became unavailable, Rule

37(e)(1) sanctions are appropriate. E.g., Sinclair v. Cambria Cty., No. 17-149, 2018 WL 468911,

at *2–3 (W.D. Pa. Sept. 28, 2018) (awarding sanctions of costs and fees under Rule 37(e)(1)

where relevant text messages were allegedly deleted automatically and by mistake). If, on the

other hand, a party acts in bad faith with intent to conceal the evidence from its opponent, the

harshest sanctions under Rule 37(e)(2) are available. E.g., Goldrich v. City of Jersey City, No.

15-885, 2018 WL 4489674, at *1–2 (D.N.J. Sept. 19, 2018) (finding intent to deprive and

imposing sanctions under Rule 37(e)(2) where plaintiff stated a “virus” made information

unavailable, but forensic examination showed he gave opponent a computer with no data that

was not even used during the relevant time frame); see also Bull, 665 F.3d at 79 (A “finding of

bad faith is pivotal to a spoliation determination.”). A finding of intent to deprive may be based

on circumstantial evidence. Goldrich, 2018 WL 4489674, at *2.

       The Court concludes that Defendant Ly acted with an intent to deprive Plaintiff of the

data on the Devices. The Devices were in Defendant Ly’s possession, only an intentional action




                                                  5
could have reset the iPads and wiped the computer, and the destruction of the data occurred at a

point in time where she was acutely aware of its importance to Plaintiff.

        First, with respect to possession, in her Response, Defendant Ly “admit[s] the devices

were in her home.” (Response at ¶ 21.) Defendant Ly represented that she had the ability and

was willing to give the Devices to Plaintiff for a forensic examination. (Settlement Agreement at

¶ 1.) These two facts are sufficient to find that Defendant Ly had control over the Devices and

can be held accountable for the spoliation which occurred. See First Sr. Fin. Grp. LLC v.

Watchdog, No. 12-1247, 2014 WL 1327584, at *5 (E.D. Pa. Apr. 3, 2014) (finding computer

was in custody of party accused of spoliation where it was in the home, she had access to it, and

proposed she could image the computer for her opponent).

       Second, a factory reset of the iPads and the wiping of the hard drive were performed after

Defendant Ly knew how important the evidence on those Devices was to Plaintiff and his

lawsuit. This action could not have occurred without intent. Cf. id. at *8 (finding reinstallation

of Windows software after wiping clean the previous information “would not occur

spontaneously without significant input by a user of the computer”).

       Finally, the timing of the destruction of the data on the Devices—at the conclusion of the

parties’ negotiation of an offer to settle by Plaintiff contingent on Defendant Ly’s willingness to

have a forensic examination performed on those same Devices—evinces bad faith. Cf. Bozic v.

City of Washington, 912 F. Supp. 2d 257, 270–71 (W.D. Pa. Dec. 5, 2012) (finding defendant

committed spoliation and destroyed audio recording of “central event in the case” in bad faith

when defendant knew litigation of issues discussed was likely).

       As the Court has determined that Defendant Ly acted with intent to deprive, all the

sanctions of Rule 37 are available in this case. When considering which sanctions to impose



                                                 6
under Rule 37(e)(2), the following factors act as a guide: “(1) the degree of fault of the party who

altered or destroyed the evidence; (2) the degree of prejudice suffered by the opposing party; and

(3) whether there is a lesser sanction that will avoid substantial unfairness to the opposing party

and, where the offending party is seriously at fault, will serve to deter such conduct by others in

the future.” Schmid v. Milwaukee Elec. Tool Corp., 13 F.3d 76, 79 (3d Cir. 1994). After

weighing these factors, it is the Court’s determination that the egregious nature of Defendant

Ly’s conduct in this case warrants the harshest sanction available: default judgment in favor of

Plaintiff.

        First, the Court agrees with Plaintiff that the degree of fault is high. “A strong degree of

fault exists where ‘there has been actual suppression or withholding of evidence.’” Gentex Corp.

v. Sutter, 827 F. Supp. 2d 384, 391 (M.D. Pa. 2011) (quoting Brewer v. Quaker State Oil

Refining Corp., 72 F.3d 326, 334 (3d Cir. 1995)). As discussed above, the Devices were in the

control of Defendant Ly, the destruction of data was intentionally performed, and a majority of

that destruction occurred in very close proximity to her agreement to settle. The strength of the

circumstantial evidence leads the Court to conclude that Defendant Ly knowingly suppressed the

information on the Devices.

        Second, the prejudice to Plaintiff is also very high. As the 2015 Advisory Committee

Notes to Rule 37(e) explained, ‘An evaluation of prejudice from the loss of information

necessarily includes an evaluation of the information’s importance in the litigation.” The

evidence destroyed by Defendant Ly was critical: it was the evidence which could determine

who hacked Plaintiff’s computer and there is no other evidence that exists which can prove

liability for the underlying claim. While it may be more appropriate to sanction a party with a

presumption of jury instruction when destroyed evidence is not unique, when the evidence is lost



                                                  7
completely and is central to the case, the harsh sanction of default judgment may be warranted.

Compare Roadrunner Transp. Servs., Inc. v. Tarwater, 642 F. App’x 759, 759 (9th Cir. 2016)

(finding no abuse of discretion where district court granted default judgment against party that

“deleted emails and files from his laptops after multiple preservation demands” that were the

“primary evidence” in the case) with Edelson v. Cheung, No. 13-5870, 2017 WL 150241, at *4

(D.N.J. Jan. 12, 2017) (declining to impose default judgment, and instead sanctioning defendant

with a jury instruction, where the defendant destroyed e-mails but there was additional evidence

in the record which could prove plaintiff’s allegations). Because Plaintiff has shown the evidence

cannot be recovered and no other evidence can stand in its place, this factor also favors

imposition of default judgment.

       Third, the Court does not believe that other sanctions would be sufficient, nor does it

believe that a lesser sanction would appropriately deter. In coming to this conclusion, the Court

is cognizant that granting default judgment is a last resort, recommended only for those instances

that cannot be remedied with a lesser sanction. Baliotis v. McNeil, 870 F. Supp. 1285, 1289

(M.D. Pa. 1994). However, on these facts, it is the Court’s determination that no other sanction

is effective or is fair to the Plaintiff. While the Court, too, may have been sympathetic—as

Plaintiff was—to Defendant Ly’s assertion that she had no role in the hacking, her destruction of

evidence has entirely deprived Plaintiff of the ability to know who was responsible for the illegal

access of his computer. This destruction is the equivalent of destruction of Plaintiff’s case and a

flouting of the law. See Gentex, 827 F. Supp. 2d at 391 (Granting sanction of default judgment

in part because of the “deterrence value of harsh sanctions in cases like this where the crucial

evidence exists in electronic form, and a party may destroy its opponent’s case with the mere




                                                 8
click of a button.”). Default judgment is the only sanction that adequately forces Defendant Ly

to answer for this conduct.

       Finally, the Court’s conclusion that the harshest sanction of default judgment is

appropriate is strengthened by the fact that Defendant Ly failed to offer any explanation at all of

what happened to the data on the Devices. Rather, she continued to repeat categorical denials

that she committed any spoliation. (See generally Response.) Plaintiff clearly demanded a

truthful explanation of what happened to the data long before the instant Motion was filed, and

stated that unless Defendant Ly provided that information, sanctions would be pursued. (See

Doc. 23-5 at 1–2.) The absence of any explanation—including of accidental or mistaken

destruction—in the face of multiple opportunities to explain convinces the Court that no such

good faith explanation exists. Rather, Defendant Ly has destroyed the central evidence in this

case in bad faith.

       In addition to granting default judgment for Plaintiff, the Court will also award the costs

and fees incurred to file the instant motion and for the futile forensic examination of Defendant

Ly’s Devices as sanctions. See Bozic, 912 F. Supp. 2d at 274 (awarding monetary sanctions to

“properly allocate litigation costs” incurred as a result of destroyed evidence). The total costs

and fees incurred for both these undertakings is $13,858.48, and this full amount is awarded to

Plaintiff (Hill Aff. at ¶ 21–23; Doc. 23-6.)



                                               ***




                                                 9
                                           II. ORDER

       Plaintiff’s Motion for Sanctions Against Defendant Alison Ly (Doc. 22) is GRANTED.

An award of monetary sanctions for costs and fees is entered, in favor of Plaintiff and against

Defendant Ly, in the amount of $13,858.48. DEFAULT JUDGMENT is entered against

Defendant Ly. The Court will hold a hearing on the issue of damages for Plaintiff’s underlying

claim on January 15, 2019 at 10:30am.

       IT IS SO ORDERED.



November 14, 2018                                    s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                10
